                 Case 16-17192-RAM         Doc 72     Filed 08/10/21     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                                       CASE NUMBER 16-1 7192-RAM
INRE:
         JESUS V. ZAMBRANO
         Debtor(s)


 TRUSTEE'S MOTION TO COMPEL FIRST NATIONAL BANK OF OMAHA (CLAIM 32)
                     TO TURNOVER OVERPAYMENT
                       AND CERTIFICATE OF SERVICE OF NOTICE OF HEARING

         Nancy K Neidich, Standing Chapter 13 Trustee ("Trustee"), files this Motion to Compel

First National Bank of Omaha (Claim 32) to Turnover Overpayment and states as follows: .

         1.   First National Bank of Omaha (Claim 32) ("Creditor") received an overpayment or

misdirected payment in the amount of $47.45

         2. On June 10, 2021, the Trustee sent a letter to Creditor requesting the return of these

funds.

         3. As of August 9, 2021, the Trustee has not received the return of funds from Creditor.

         THEREFORE, the Trustee requests that this court enter an order compelling First

National Bank of Omaha (Claim 32) to return the amount of $47.45 to Nancy K Neidich, Esq,

Chapter 13 Trustee c/o Creditor Accounts, P.O. Box 278783, Miramar, Fl 33027-8783 within

30 days.

                                               RESPECTFULLY SUBMITTED:

                                                      NANCY K. NEIDICH, ESQUIRE
                                                      STANDING CHAPTER 13 TRUSTEE
                                                      P.O. BOX 279806
                                                      MIRAMA FL 33027-9806

                                                      By: /s/-r-.>lt"---::;;.--~~~~



                                                      Am       mgton, Esq.
                                                      FLORIDA BAR NO: 101877
                Case 16-17192-RAM       Doc 72     Filed 08/10/21   Page 2 of 3




I hereby certify that a true and correct copy of the Motion to Compel First National Bank of
Omaha (Claim 32) to Turnover Overpayment the amount of $47.45 and the Notice of Hearing
was served on /{~ J.t>1 '1,.,t.,J                          to:

by certified mail to:        7020 0090 ODDO 6549 2631

Clark D. Lauritzen, Chairman and President,
First National Bank of Omaha
 1601 Capitol Avenue
Omaha, NE 68102

by US First Class Mail to:

First National Bank of Omaha
1620 Dodge Street, Stop Code 3105
Omaha, NE 68197

                                              by

                                                           Isl
                                              AM     ARRINGTON, ESQUIRE
                                              FLORIDA BAR NO: 0101877
            Case 16-17192-RAM             Doc 72      Filed 08/10/21       Page 3 of 3




OFFICE OF THE CHAPTER 13 STANDING TRUSTEE
SOUTHERN DISTRICT OF FLORIDA


                                                                     NANCY K. NEIDICH, TRUSTEE
                                                                                       P.O. Box 279806
                                                                               Miramar, Florida 33027
                                                                                        (954) 443-4402
                                                                             Facsimile: (954) 443-4452
June 10, 2021


VIA CERTIFIED MAIL #7020 0090 0000 6549 0224
First National Bank of Omaha
1620 Dodge St., Stop Code 3 105
Omaha, NE 68197

RE:    Jesus V. Zambrano I Maria E. Mena Franco
       Case No.: 16-17192-RAM
       Acct. No.: 1829

Dear First National Bank of Omaha:

In connection with an audit of the above-referenced Chapter 13 file, I have found that this office
inadvertently disbursed to your company an over disbursement of $47.45. Therefore, the over-
dishursement of$47.45 must he returned to this office. Please mail the refund check to Nancy
K. Neidich Trustee, PO Box 278783, Miramar, FL 33027-8783.

            ACCOUNT NO:                          OVERPAYMENT AMOUNT:
               1829                                    $47.45

Please remit $47.45 to the Trustee's office within twenty (20) days of this notice. This will allow
us to properly administer the case and provide that all creditors receive the proper amount.

Thank you for your anticipated cooperation. If you have any questions, please contact this office.

Sincerely,
OFFICE OF THE CHAPTER 13 STANDING TRUSTEE



Nancy K. Neidich, Trustee
Re: Clerk Cl #3 TT Cl #10
